DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	Applicant’s Preliminary Amendment filed on 05/20/2021 has been reviewed and placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1, 2, 7-9, 21, 22, 24, 25, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyanov et al. U.S. Patent Application Publication 2014/0312508 A1 (the ‘508 reference, of record).
The reference discloses in Fig. 2F, Fig. 4, paragraph(s) [0027], [0028] and other text a device as claimed.
Referring to claim 1, the ‘508 reference discloses a device comprising: 
a first dielectric layer (lower ILD, para [27] (paragraph [0027])); 
a first conductor (M1/V0 (M1/V0 in Fig. 4; Metal A, Metal B, Metal C in Fig. 2F)) having a lower portion in the first dielectric layer; 
a carbon-containing etch stop layer (“Etchstop Layer”, formed of SiNC (silicon nitride carbon), para [18]) wrapping an upper portion of the first conductor (M1/V0); 
a second dielectric layer (upper ILD) over the carbon-containing etch stop layer (Etchstop Layer), an interface formed by the second dielectric layer (upper ILD) and the carbon-containing etch stop layer being higher over the first conductor (M1/V0) than over the first dielectric layer (lower ILD) (as clearly depicted in Figs. 2F and 4); and 
a second conductor (M2/V1 (M2/V1 in Fig. 4; “Upper Metal Line” in Fig. 2F)) in the second dielectric layer (upper ILD).
Referring to claim 2, the reference further discloses that the carbon-containing etch stop layer (Etchstop Layer) comprises silicon carbon nitride (SiCN) (SiNC, para [18]). 
Referring to claim 7, the reference further discloses a barrier layer (Barrier Layer) cupping an underside of the first conductor (M1/V0). 
Referring to claim 8, Fig. 4 further depicts that an interface formed by the carbon-containing etch stop layer (Etchstop Layer) and the barrier layer (lower “Barrier Layer”) is lower than an interface formed by the carbon-containing etch stop layer (Etchstop Layer) and a top surface of the first conductor (M1/V0). 
Referring to claim 9, Fig. 4 further depicts that the second conductor (M2/V1) extends from the second dielectric layer (upper ILD) into the carbon-containing etch stop layer (Etchstop Layer).

Referring to claim 21 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a device comprising: 
a first dielectric layer (lower ILD); 
a first conductor (M1/V0) extending through the first dielectric layer; 
a first barrier layer (lower “Barrier Layer”) in the first dielectric layer and cupping an underside of the first conductor (M1/V0), the first barrier layer (lower Barrier Layer) having a top end lower than a top surface of the first conductor (M1/V0) (as clearly depicted in Fig. 4); 
a second dielectric layer (upper ILD) over the first dielectric layer (lower ILD); and 
a second conductor (M2/V1) over the first conductor (M1/V0).
Referring to claim 22, Fig. 4 further depicts: a second barrier layer (an upper Barrier Layer) cupping an underside of the second conductor (M2/V1), the second barrier layer (upper Barrier Layer) having a bottom end higher than the top end of the first barrier layer (lower Barrier Layer) by a non-zero distance.
Referring to claim 24, for the device detailed above for claim 22, the reference further discloses: an etch stop layer (a lower Etchstop Layer) over the first dielectric layer (lower ILD), the etch stop layer vertically spacing the first barrier layer (lower Barrier Layer) apart from the second barrier layer (upper Barrier Layer).  
Referring to claim 25, for the device detailed above for claim 24, Fig. 4 depicts that the etch stop layer (Etchstop Layer) comprises a first portion extending laterally beyond the second conductor (M2/V1) and a second portion raised from a top surface of the first portion.
Referring to claim 28, for the device detailed above for claim 25, the reference further discloses that the second portion of the etch stop layer has a second thickness (a thickness of the etch stop layer) measured from a top surface of the first dielectric layer, the second thickness being in a range from 300 Å to about 500 Å (30 nm to 50 nm, para [18]), within and meeting the claim range from about 150 Å to about 700 Å.

Referring to claim 29 and using the same reference characters, interpretations, and citations as detailed above for claims 1 and 21 where applicable, the reference discloses a device comprising: 
a first conductor (M1/V0); 
a first dielectric layer (lower ILD) laterally surrounding a lower portion of the first conductor (M1/V0); 
a first barrier layer (lower “Barrier Layer”) laterally spacing the lower portion of the first conductor (M1/V0) apart from the first dielectric layer (lower “Barrier Layer”); 
an etch stop layer (Etchstop Layer) extending over the first barrier layer (lower “Barrier Layer”) and laterally surrounding (as clearly depicted in Fig. 4) an upper portion of the first conductor (M1/V0); and 
a second conductor (M2/V1) over the etch stop layer.
Referring to claim 30, the reference further discloses that the etch stop layer (Etchstop Layer) is carbon-containing nitride (SiNC (silicon nitride carbon), para [18]). 

4.	Claims 21, 29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun U.S. Patent Application Publication 2002/0146899 A1 (the ‘899 reference).
The reference discloses in Fig. 10 and related text a device as claimed.
Referring to claim 21, the reference discloses a device comprising: 
a first dielectric layer (130, para [26]); 
a first conductor (160, para [27]) extending through the first dielectric layer (130); 
a first barrier layer (150) in the first dielectric layer (130) and cupping an underside of the first conductor (160), the first barrier layer (150) having a top end lower than a top surface of the first conductor (160) (as clearly depicted in Fig. 10); 
a second dielectric layer (240, para [32]) over the first dielectric layer (130); and 
a second conductor (metal contact, formed in contact hole 250, 260, para [32]) over the first conductor (160).

Referring to claim 29 and using the same reference characters, interpretations, and citations as detailed above for claim 21 where applicable, the reference discloses a device comprising: 
a first conductor (160); 
a first dielectric layer (130) laterally surrounding a lower portion of the first conductor (160); 
a first barrier layer (150, para [27]) laterally spacing the lower portion of the first conductor (160) apart from the first dielectric layer (130); 
an etch stop layer (230/220 (etch stop 230/ spacer 220), para [32], formed from silicon nitride 200 in a single step, para [31], see also Fig. 9) extending over the first barrier layer (150) and laterally surrounding (as clearly depicted in Fig. 10) an upper portion of the first conductor (160); and 
a second conductor (metal contact, formed in contact hole 250, 260, para [32]) over the etch stop layer.
Referring to claim 31, the reference further discloses that a portion 220 of the etch stop layer (230/220), meeting the claim limitation “the etch stop layer”, is in contact with a top surface of the first barrier layer (150) but not with a top surface of the first conductor (160). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 7-9 and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Chun U.S. Patent Application Publication 2002/0146899 A1 (the ‘899 reference) in view of Kim et al. U.S. Patent Application Publication 20050024979.
	Referring to claims 1 and 30, the ‘899 reference discloses a device as claimed and as detailed above for claim 29, but does not disclose that the etch stop layer 230/220 is carbon-containing nitride.  Instead, the reference discloses that the etch stop layer 230/220 (etch stop 230/ spacer 220), para [32]) is formed from silicon nitride 200 (para [31]). 
	Kim, in disclosing a device including an etch stop layer (101, 103, 105, 107, Fig. 3, para [37]), discloses that the etch stop layer is formed of carbon-containing nitride (SiCN) or silicon nitride (SiN) (para [43]), thereby teaching that carbon-containing nitride and silicon nitride are art-recognized equivalents.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s etch stop layer (230/220) utilizing carbon-containing nitride.  One would have been motivated to make such a modification in view of the teachings in Kim that carbon-containing nitride and silicon nitride are art-recognized equivalent materials.
Thus, such a utilization of known, available and suitable material would have resulted in, comprising, or wherein:
in reference to claim 1, a device comprising: 
a first dielectric layer (130, para [26] (paragraph [0026]));
a first conductor (160, para [27]) having a lower portion in the first dielectric layer (130); 
a carbon-containing etch stop layer (230, as taught by Kim) wrapping an upper portion of the first conductor (160);
a second dielectric layer (240, para [32]) over the carbon-containing etch stop layer (230), an interface formed by the second dielectric layer (240) and the carbon-containing etch stop layer (230) being higher over the first conductor (160) than over the first dielectric layer (130) (as clearly depicted in Fig. 10); and 
a second conductor (metal contact, formed in contact hole 250, 260, para [32]) in the second dielectric layer (240);
in re claim 30, wherein the etch stop layer (230/220) would have been carbon-containing nitride (SiCN (silicon carbon nitride), Kim, para [43]);
in re claim 2, the carbon-containing etch stop layer (230) comprising silicon carbon nitride (SiCN) (SiCN, Kim, para [43]);
in re claim 7, comprising a barrier layer (150) cupping an underside of the first conductor (160) (see Fig. 10);
in re claim 8, wherein an interface formed by the carbon-containing etch stop layer (230) and the barrier layer (150) is lower than an interface formed by the carbon-containing etch stop layer (230) and a top surface of the first conductor (160); and
in re claim 9, wherein the second conductor (metal contact, formed in contact hole 250, 260) extends from the second dielectric layer (240) into the carbon-containing etch stop layer (230).

Allowable Subject Matter
6.	Claims 3-6, 23, 26 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a device with all exclusive limitations as recited in claims 3, 23, and 26, which may be characterized (claim 3) in a third conductor having a lower portion in the first dielectric layer and an upper portion protruding above the first dielectric layer, and in that the second conductor wraps the upper portion of the third conductor, (claim 23) in that the second barrier layer is in contact with a sidewall of the first conductor, and (claim 26) a third conductor extending through the first dielectric layer and capped by the second portion of the etch stop layer.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


09-09-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818